United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 12-1359
                                  ___________

United States of America,              *
                                       *
            Appellee,                  *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Eastern District of Arkansas.
Michael Reed Rodgers,                  *
                                       * [UNPUBLISHED]
            Appellant.                 *
                                  ___________

                             Submitted: July 19, 2012
                                Filed: August 2, 2012
                                 ___________

Before WOLLMAN, MELLOY, and SHEPHERD, Circuit Judges.
                         ___________

PER CURIAM.

       Michael Rodgers appeals the district court’s1 denial of his 18 U.S.C.
§ 3582(c)(2) sentence-reduction motion based on Amendment 750 of the United
States Sentencing Guidelines. We affirm, as Rodgers’s applicable Guidelines range
was not lowered by the amendment, and he has provided no other ground warranting
reversal. See U.S.S.G. § 1B1.10, comment. (n.1(A)) (eligibility for consideration
under § 3582(c)(2) is triggered only by amendment that lowers applicable Guidelines
range); United States v. Tolliver, 570 F.3d 1062, 1066-67 (8th Cir. 2009) (where

      1
       The Honorable J. Leon Holmes, Chief Judge, United States District Court for
the Eastern District of Arkansas.
applicable Guidelines range was not lowered by amendment, district court lacked
authority to reduce sentence).

       The judgment is affirmed. Counsel’s motion to withdraw is granted, subject
to counsel informing appellant about procedures for seeking rehearing or filing a
petition for certiorari.
                         ______________________________




                                       -2-